Case 1:20-cv-02864-DKC Document1 Filed 10/02/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MARYLAND

 

 

NICOLE KIRBY, )
4509 Granite Drive, )
Middletown, Maryland 21769 )
)
Plaintiff, )
) Civil No.
V. )
) Formerly C-10-CV-20-000483
DICK’S SPORTING GOODS, INC., ) Circuit Court for Frederick
200 Industry Drive ) County, Maryland
Pittsburgh, Pennsylvania )
)
Defendant. )
)
NOTICE OF REMOVAL

 

Pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. § 1332, Defendant Dick’s Sporting
Goods, Inc. (hereinafter “Defendant” or “DSG”), by its undersigned counsel, hereby notices the
removal of this action to the United States District Court for the District of Maryland. As
grounds for removal, Defendant states:

1. On September 15, 2020, Plaintiff, Nicole Kirby (‘Plaintiff’), through counsel,
commenced this action against DSG, by filing a Complaint in the Circuit Court for Frederick
County, Maryland, under Case No. C-10-CV-20-000483. In accordance with 28 U.S.C. §
1446(a), true and accurate copies of all process, pleadings, and orders served in the Circuit Court
for Frederick County, Maryland as of this date are attached hereto as Exhibit A.

2. The Complaint alleges that Plaintiff sustained when a display shelf broke and the
contents of the shelf, packages of corn hole bags, fell onto Plaintiff at the DSG store located at
5500 Buckeystown Pike, Suite 900, Frederick Maryland 21703 (the “Store”’).

3. The Complaint asserts a single count of negligence against DSG.
Case 1:20-cv-02864-DKC Document1 Filed 10/02/20 Page 2 of 5

 

PROCEDURAL POSTURE
4, This action was initiated by Plaintiff on or about September 15, 2020.
» DSG was served via service on its resident agent on or about September 17, 2020.
6. The Notice of Removal of this case to the United States District Court is being

timely filed by DSG within thirty (30) days after service was purportedly effected on DSG’s
resident agent on September 17, 2020 pursuant to 28 U.S.C. § 1446(b)(2)(B).
PARTIES

fl. Plaintiff provides that she is an individual residing in Middletown, Maryland.
Therefore, pursuant to 28 U.S.C. § 1332(c)(1), for diversity purposes, Plaintiff is a citizen of the
State of Maryland.

8. Defendant DSG is a Delaware corporation with is principal place of business in
Pennsylvania. Therefore, pursuant to 28 U.S.C. § 1332(c)(1), for diversity purposes, DSG is a
citizen of Delaware and Pennsylvania.

9. For the purposes of removal pursuant to 28 U.S.C. § 1441(a), “the citizenship of
defendants sued under fictitious names shall be disregarded.” Accordingly, “consistent with the
text of 28 U.S.C. § 1441(a), [] the citizenship of ‘John Doe’ defendants should be disregarded
when considering the propriety of removal under 28 U.S.C. §§ 1441(a) and 1332.” Australian
Gold, Inc. v. Hatfield, 436 F.3d 1228, 1235 (10"" Cir. 2006).

JURISDICTION AND VENUE

10. This action is a civil action which falls under this Court’s original jurisdiction

pursuant to 28 U.S.C. § 1332 (diversity of citizenship), and is one which may be removed to this

Court by DSG pursuant to the provisions of 28 U.S.C. § 1441(a), (b), and (c).
Case 1:20-cv-02864-DKC Document1 Filed 10/02/20 Page 3 of 5

11. This case is removable pursuant to 28 U.S.C. § 1441 because this United States
District Court has original jurisdiction of this case under 28 U.S.C. § 1332(a). Section 1332(a)
provides in pertinent part as follows:

a) The district court shall have original jurisdiction of all civil actions where
the matter in controversy exceeds the sum or value of $75,000, exclusive
of interest and costs, and is between-

1. citizens of different State...

12. Plaintiff is a citizen of Maryland and Defendant DSG is a citizen of Delaware and
Pennsylvania.

ee Plaintiff's Complaint seeks compensatory damages in excess of $75,000.00,
exclusive of interest and costs.

14. Pursuant to 28 U.S.C. §§ 1332(a), 1441(a), and 1446(a), this Court has original
jurisdiction over this action because the amount in controversy exceeds $75,000.00 and because
this action is between citizens of different States.

15. Venue is proper because this district encompasses the jurisdiction in which
Plaintiff initiated his lawsuit and the jurisdiction in which the alleged incident occurred.

16. Pursuant to 28 U.S.C. § 1446(d), a Notice of Filing of Notice of Removal is being
filed contemporaneously with the Clerk of the Circuit Court for Frederick County, Maryland,
and served on Plaintiff's counsel of record. A copy of the Notice of Filing of Notice of
Removal, without exhibits, is attached hereto as Exhibit B.

17. No admission of fact, law, or liability is intended by this Notice of Removal, and

all defenses, affirmative defenses, and motions are hereby reserved to Defendant.
Case 1:20-cv-02864-DKC Document1 Filed 10/02/20 Page 4 of5

WHEREFORE, Defendant Dick’s Sporting Goods, Inc. respectfully requests that this
Notice of Removal be accepted and that the Circuit Court Action be removed to the United
States District Court for the District of Maryland.

Dated: October 2, 2020

Respectfully submitted,

/s/ Justin M. Cuniff

Justin M. Cuniff (Bar No. 16689)
Carlos A. Uria (Bar No. 19784)
KIERNAN TREBACH LLP

One Park Place, Suite 425
Annapolis, Maryland 21401

Tel: (443) 263-2800

Fax: (443) 263-2935

Email: jcuniff@kiernantrebach.com
Email: auria@kiernantrebach.com
Counsel for Defendant Dick’s Sporting Goods,
Inc.
Case 1:20-cv-02864-DKC Document1 Filed 10/02/20 Page 5of5

IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MARYLAND

 

 

NICOLE KIRBY, )
4509 Granite Drive, )
Middletown, Maryland 21769 )
)
Plaintiff, )
) Civil No.
Vv. )
) Formerly C-10-CV-20-000483
DICK’S SPORTING GOODS, INC., ) Circuit Court for Frederick
200 Industry Drive ) County, Maryland
Pittsburgh, Pennsylvania )
)
Defendant. )
)
CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that on this 2nd day of October, 2020, a copy of the foregoing Notice

of Removal was sent via First-Class mail, postage prepaid, to:

Jon D. Pels, Esq.

Alvaro A. Llosa, Esq

The Pels Law Firm, L.L.C.

4845 Rugby Avenue, Third Floor
Bethesda, Maryland 20814
Counsel for Plaintiff

/s/ Justin M. Cuniff

Justin M. Cuniff (Bar No. 16689)
Carlos A. Uria (Bar No. 19784)
KIERNAN TREBACH LLP

One Park Place, Suite 425
Annapolis, Maryland 21401

Tel: (443) 263-2800

Fax: (443) 263-2935

Email: jcuniff@kiernantrebach.com
Email: auria@kiernantrebach.com
Counsel for Defendant Dick’s Sporting Goods,
Inc.

 
